June 30, 1916. The opinion of the Court was delivered by
The action is for $30,000 damages for a breach by the defendant of a written contract betwixt the parties. The jury found for the plaintiff $3,200.
The contract was made November 7, 1905; the plaintiff served under it until February 7, 1913, on which day the defendant advised the plaintiff that the contract was then "terminated." By the contract the plaintiff became the defendant's "general agent" in five counties of the State "for the purpose of canvassing for applications for insurance on the lives of individuals, securing, appointing, and developing agents, and of performing such other duties in connection therewith as may be required by the officers of said company." Let the contract be reported.
There was testimony on both sides. The defendant asked for the direction of a verdict, but the motion was refused.
Two allied and conglomerate issues are made by the appeal, to wit:
"(a) That the contract offered in evidence and on which plaintiff based this suit was a contract at will and therefore determinable at will, and according to its expressed terms the renewal commissions under it were to cease upon the determination of the contract, which, being true, the company had a legal, as well as a moral, right to discharge plaintiff at will and without incurring any damages thereby.
"(b) Because there being no time stipulated in the contract during which same was to run, under the law it was conclusively presumed to be a contract at will, and the plaintiff's agency being one not coupled with an interest the defendant had the legal right and equitable right at any time to discharge him at a will." *Page 117 
So that there are three apparent issues: (1) Was the plaintiff's agency without couplement to an interest? (2) If there was no such couplement, was the plaintiff therefore subject to discharge at any time? (3) Were the renewal commissions, by the express terms of the contract, to cease at its determination? The appellant asserts the affirmative of these issues. We shall not consider them in order, but we hope fully.
1. The contract is voluminous, and we assume is a standard one and was prepared by the insurance company. The following are the meager facts disclosed by the contract and by the service under it, which is the testimony:
The contract fixed a day for the commencement of the agency; it fixed by words no day, no cause, and no procedure for the termination of the agency. The plaintiff served under the contract for eight years, and betwixt him and the president there was in that time much friendly correspondence, hereinafter referred to. The contract was betwixt the plaintiff and the South Atlantic Life Insurance Company, and the service was for that company. About the end of the service, that is, in October, 1912, the South Atlantic and the American National Life Insurance Company were merged, and the child of the union was the defendant here. It does not appear if the plaintiff knew of or was consulted about the setting him to service with a new principal. But within four or five months after the union, that is, on February 7, 1913, the first vice president of the new company advised the plaintiff that his contract with the South Atlantic "is hereby terminated from and after this date." The plaintiff asked for an explanation of the letter, and the record does not show that any was given. Nor does the record disclose any good reason in the jury's view for this summary discharge of the plaintiff; and the argument at bar after the verdict suggests none, except the exercise of an arbitrary right by the defendant. Of the 19 articles of it, only the seventeenth, eighteenth, and nineteenth, *Page 118 
and chiefly the nineteenth, are relevant to the issue here made, which is concretely the plaintiff's right after his dismissal to have "renewal commissions" out of the renewal premiums to be paid by policyholders in the years to follow the first year of the life of the policy.
2. The words of the contract make no provisions about an arbitrary time for its termination, nor about any cause for its termination, by either party to it; thereabout it is silent. We shall focus attention upon this contract and none other now.
There are four distinct paragraphs in the nineteenth article, though not so indicated. The first has reference only to "commissions on the original cash premium for the first year of insurance." The provision there is expressly that a commission on such premium shall only be paid to the agent during his continuance as agent. Manifestly the agent could not receive the cash premium, unless he was at the time in continued service. Then followed a separate and second paragraph; it provided for compensation "in addition to the first year's commission above specified." That paragraph has reference to "renewal commissions;" that is, commissions on renewal premiums paid by the insured from year to year.
The third paragraph of the article declares how long the "renewal commissions" shall continue to be paid; that is, for the varying periods before specified in paragraph 2. Then there follows immediately in the same paragraph these words:
"Provided, the general agent remains in the service of the company for the entire period so specified, but in no event to continue beyond the period of such service, except as herein expressly provided."
And the next or fourth paragraph recites the exception, which is not relevant. The above quoted words of the third paragraph are those relied upon by the appellant to indicate that the parties expressly agreed that a living agent should *Page 119 
not receive renewal commissions unless he shall remain in the service of the company.
If the contract had provided that the renewal commissions shall cease (1) when the agent quit service of his own will, or (2) when he should be discharged by the company for good cause, or (3) when he should be discharged by the company without cause and at the company's will, then there would be an end of it; the agent's renewal commissions would be gone. We think the words found in the contract necessarily mean the same thing as those of the supposed case.
The controverted words of the third paragraph plainly stipulate that the agent shall not have renewal commissions beyond the period of his service. The words do not stipulate how and why his service may be terminated. The jury has in effect found that they were terminated simply at the will of the company and without cause.
But if the law provided for such a termination at will of such an agency, then the law is read into the contract; and whether the agent knew that was the law or not, he is bound by it.
We think the plaintiff was a mere agent, and the law is plain that a principal may discharge at the principal's will an agent set to do a particular piece of work. There is an exception, long ago noted and discussed by Chief Justice Marshall in Hunt v. Rousmanier, 8 Wheat. 174, 5 L.Ed. 589.
But in the instant case the plaintiff had no coupled interest in the agency, for the reason that he expressly agreed that in the event of his not remaining in the service, he should have no renewal commission; that is, no interest at all.
It was suggested by the Circuit Court that the parties might be held by their own construction of the contract, *Page 120 
different from the words of it. But that is only so where the written contract is equivocal; and in the instant case the written contract is not uncertain.Philadelphia v. Trimble, 10 Wall. 367, 19 L.Ed. 948.
4. If the plaintiff, therefore, must stand on the written contract alone, his renewal premiums are gone, and he has no cause of action. The weight of the authority is that way; we shall not cite or discuss the cases; they have been cited in the briefs, and will be reported. But the plaintiff's remedy is not thereby gone; the eighth paragraph of the complaint alleges facts which the letters of the company to the plaintiff have proven to be true, and which save the plaintiff's cause of action.
Parties to a written contract, after it has been executed and entered upon, may modify it. There is no need to cite authority for that postulate; the words of Lord Drenman thereabout, as quoted by Wigmore, vol. IV, p. 3442, are sufficient.
The written contract was made November 7, 1905; it was terminated February 7, 1913. The president of the company wrote to the plaintiff six letters, dated, respectively, May 21, 1906, June 7, 1906, November 10, 1908, January 18, 1911, January 31, 1911, and September 9, 1911.
In the first the writer told the plaintiff he had "special talent in the business," and "if you stick to it your renewal commissions will pay you a handsome income." In the second letter the writer said:
"I sincerely hope that you will very soon see your way clear to announcing your decision to remain with the South Atlantic. If I could just make you see as plainly as I do the value of your contract with us I do not believe you could be tempted to give it up."
The writer also said:
"You can in two or three years' good work build up under your contract with us, renewal commissions that will be worth several thousand dollars." *Page 121 
In November, 1908, the plaintiff was contemplating employment with another company. The defendant wrote the plaintiff in the third letter, and in it said:
"It is a great pity that life insurance companies will not let alone the good agents of other companies. This is the chief cause why writing life insurance has been so little profitable to most agents. They had been induced by the extraordinary offers of first one company and then another to change their allegiance, and in this way sacrifice all renewal interest for years of hard work."
In the same letter the writer said:
"Of course, you must decide, as to your trip to Columbia. I cannot see, however, that it would result in anything but possible dissatisfaction, and you might, in a moment of overwrought enthusiasm, be induced to make a change of contract; and this you certainly cannot afford to do, and sacrifice three years of hard work."
In the fourth letter the defendant wrote:
"You have the best contract of any agent on our books — one which would pay you better profits than any life insurance agent in the South today, if you would only take advantage of it by getting out the maximum production of business."
In the same letter was this:
"With the handsome nucleus of business you now have in force, if you can add from $300,000 to $500,000 a year for the next five years, your renewal interest would guarantee you and your wife a competency for old age. This is a prize worth striving for, and I hope you will make up your mind that in 1911 you will discard all distracting enterprises and vocations, and devote yourself, absolutely (as is required by your contract), to the production of business and the development of your agency."
In the fifth letter the defendant wrote:
"I am extremely gratified to hear you express the purpose of writing half a million of business for the company this *Page 122 
year in your territory. It is just as important for you — and probably more important — to see that as little of the business that you have previously written lapses, as it is to write new business. I want you to bear this in mind as the one thing that you will give special attention to during the year. You ought to have a record of all your policyholders, and the date of the maturity of their policies, and try to see as many of them as you can, just before the next premium is due, and urge upon them the importance of paying this, and keeping up their protection, and preserving the equity in the premiums they have already paid. There is absolutely no way to do this, except by a personal interview with such policyholders as may have become dissatisfied from one reason to another. * * * It's your renewal interests upon which you must depend for an ample competency for yourself and wife, as you grow older, and you can only secure this by fighting lapses every day in the year."
In the last and sixth letter were these passages:
"It seems, however, that the South Atlantic has gotten to a point where it can get along very well without any president, as our business is the largest in the history of the company, and we have been making more rapid and substantial progress than ever before. From our own State, especially, have we received most remarkable evidence and preference of business. * * * The last time I wrote you, it was for the purpose of seeing if I could wake you up and get you up to your old standard of efficiency. You have a fine nucleus of business, which will pay you renewals, but it is not enough yet to furnish you a competency for your old age. If I could just stimulate your energies along this line and make you fully realize that if you will just bend your energies on increasing your volume of business for the purpose of getting a regular annual income out of your renewals for the balance of your life, I believe you will accomplish more than you have ever done." *Page 123 
These letters prove that the plaintiff wanted to terminate the agency the year after it was constituted, and the company dissuaded him from it upon representations of what it would yield him, different from the words of the written contract; that in 1908 the plaintiff was considering a change of companies, and the defendant advised him not to do so; that in 1911 the defendant wrote the plaintiff he had the best contract of any agent on the books and that his renewal commissions would guarantee to him and his wife a competency for old age.
The company by its own present interpretation of the contract did not expect the plaintiff to remain with it until his old age; nor did it expect the wife to enjoy the renewal commissions after the husband was dead. Yet this letter plainly implies that when the husband was old and unable to remain, he and his wife, together or singly by plain inference, would enjoy these renewal commissions.
The letter of January 31, 1911, repeated the same assurance. On September 9, 1911, the plaintiff was told the South Atlantic had reached so high a point of excellence that it could dispense with a president. And in the same letter its president wrote the plaintiff that he had a fine nucleus of business which will pay renewals, but it is not enough yet to furnish a competency for old age; and the writer wanted to stimulate the plaintiff to bend his energies on increasing the business to get an annual income out of renewals for the balance of the plaintiff's life.
The plain and only inference was that there would come a time, but not "yet," when the renewal commissions would support old age. There were no suggestions that to get them the plaintiff in his old age must remain in the company's service.
The express representation was that the renewal commissions would support the plaintiff until his death. That suggestion *Page 124 
was hostile to the defendant's present contention that when actual service was ended renewal commissions were also ended. To allow the company now to insist upon the words of the written contract would be to sanction a patent fraud.
We quote the words of Johnson, J., in Neil v. Cheves, 17 S.C.L. (1 Bailey) 539:
"If the rights of the parties were to be determined according to letter of the written contract, then the plaintiff must fail, because he was not himself at the place, ready to perform his part of the contract; and the same consequence must follow, if the parol agreement is substituted, for he failed to attend at the place and hour appointed by himself. I am well satisfied, however, that in legal strictness, the evidence was properly admitted, not as varying the written contract, or establishing a new and binding contract, but as a part of the circumstances, going to make up the proof, that the plaintiff was not ready to pay the money, and perform his part of the written agreement, all of which necessarily entered into the defense; and as an excuse for the defendant not having the cotton at the landing on February 1st. As I understand it, the plaintiff himself requested that the cotton should not be delivered until the 18th, and gave as a reason that he would not sooner be able to pay the money. Now to say that he could, by this means, be permitted to entitle himself to an action against the defendant, would be to allow him to avail himself of his own wrong, and profit by an act which was equivalent to a fraud."
We are mindful that this issue was not argued in the briefs; but it was argued at the bar, and it arises on the pleadings and the testimony, and the Circuit Court would have done wrong in the face of it to order a verdict for the defendant.
The judgment below is affirmed. *Page 125